DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Examiner acknowledges the Applicants amendment of Claim 11 to address previous informalities.  Examiner withdraws the objection to Claim 11.  
Applicant's arguments filed 2/23/2021 in regards to Rejection of Claim 5 under U.S.C 112(b) have been fully considered but they are not persuasive.  A defibrillator is not positively recited and thus there appears to be no structural component to generate defibrillator data from.  The examiner notes that the claims as currently written require a data connector adapted for (capable of) connection with the defibrillator, but does not positively recite the communication module comprises a defibrillator.  
In response to applicant's argument that power from the communications module to the defibrillator to enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or retrieve previously stored self-test defibrillator data, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claim as currently recited does not require a defibrillator, instead it recites a communications module that is capable of communicating with a defibrillator.  As written the Claims comprise of a communication module that includes a power supply system, power connector, power switch, data connector, and a processor all of which make up the communication module which is capable of connecting with a defibrillator.  But as currently written the defibrillator is not structurally required.  It is suggested that the claims be written as a system that encompass a defibrillator and communications module together.  
Applicant's arguments filed 2/23/2021 in regards to Rejection of Claims 1-15 Under 35 U.S.C. 102(a) have been fully considered but they are not persuasive.  Applicant cites the Curtin does not specifically disclose that the “power switch provides power to the defibrillator to enable the defibrillator to run a defibrillator self-test” but does note that Curtin teaches a provision of power that is supplied between the utility module 455 and defibrillator 410 and refers to this provision to be more general power supply and not specific. Examiner respectfully disagrees with the applicant on this matter.  Curtain teaches a power switch connected between a power supply system and the power connector to transmit power from the power supply system to the power connector, (Fig 28 - 1524, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator), that the applicant acknowledges gives power to the defibrillator.  Curtin goes on to mention the connection between the defibrillator and utility module in sharing data and power, (Para 125 “Hence, at power-on, the defibrillator and the utility module in the disclosed defibrillation system are seen to share both their data and power resources with the other device which provides the user with additional functionality for use in improving the defibrillation process. In addition, the system allows the defibrillator to provide the utility module and external devices with defibrillator data that enables the utility module and external resources to tailor their coaching of the defibrillator to fit the data as discussed in greater detail below.  Moreover, the defibrillator data provides a valuable source of relevant data useful for post-defibrillation treatment.  The defibrillator data may also be used for coaching-improvement activities, data studies, or other purposes.”), while also showcasing the relationship and communication between the defibrillator and utility module once the powered up and the defibrillator has indicated it is on (Para 208 – “On power up, the defibrillator sends an ASCII banner over the test interface.  Following receipt of the banner, the utility module can use test interface commands to request information it needs from the defibrillator.  The utility module may respond to the banner by sending the open and external .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1-3 and 5-15 require defibrillator data acquired through the defibrillator self-test comprising of defibrillator power supply status data, defibrillator electrode pack expiry data. It is unclear 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 1 and 15 recite “enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data.”  The specification supports the acquisition of “defibrillator data” (Para 08), “cardiac incident data” (Para 09), and “acquire defibrillator data by carrying out a defibrillator self-test. Defibrillator data acquired through the defibrillator self-test may include defibrillator power supply status data and defibrillator electrode pack expiry data” (Para 45), but does not support the claim “enable the defibrillator to retrieve previously stored self-test defibrillator data”. 
Dependent claims 2-3 and 5-14 inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-15, are rejected under 35 U.S.C 102(a)(1) as being anticipated by Curtin (US Publication No. US 2013/0304142). 

Regarding Claim 1, Curtin teaches a communications module adapted for use with a defibrillator (Fig 4 utility module 455, Para 0019), comprising a power supply system configured to supply power to the communications module (Fig 4 - 465, Para 0099), a power connector adapted for connection to the defibrillator to provide power from the communications module to the defibrillator (Fig 4 -450, Para 0099) a power switch connected between the power supply system and the power connector to transmit power from the power supply system to the power connector (Fig 28 - 1524, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator.), a data connector adapted for connection to the defibrillator to transfer defibrillator data between the defibrillator and the communications module (Fig 4 441 Para 0091), and a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module (Fig 4 – 480, Module Processor, Para 0121), wherein the processor is further configured to control the power switch to provide power from the communications module to the defibrillator to, enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data (Para 0121, Para 0147, Para 125, Curtin mentions the need for the power to be connected and a link established between the utility module and defibrillator in order for defibrillator data to be collected). 

Regarding Claim 2, Curtin teaches a communications module according to claim 1, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the defibrillator to the communications module (Fig 4 – 480, Para 0121, 241).  

Regarding Claim 3, Curtin teaches a communications module according to claim 1, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable acquisition of the defibrillator data by the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241).  


Regarding Claim 5, Curtin teaches a communications module according to claim 1, in which defibrillator data acquired through the defibrillator self-test comprises any of defibrillator power supply status data, defibrillator electrode pack expiry data (Para 223).  


Regarding Claim 6, Curtin teaches a communications module according to claim 1, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable transfer of the defibrillator data from the communications module to the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241).  

Regarding Claim 7, Curtin teaches a communications module according to claim 6, in which the processor is configured to control the power switch to provide power from the communications module to the defibrillator to enable use of the defibrillator data transferred from the communications module to the defibrillator (Fig 4 – 480 Module Processor, Fig 28 – 1524 Discharge Switch, Para 0121, 0241).  

Regarding Claim 8, Curtin teaches a communications module according to claim 1, in which the power connector and the data connector are provided together in an interface unit (Fig 4, #475, #470).  

Regarding Claim 9, Curtin teaches a communications module according to claim 1, in which the power supply system comprises any of one or more batteries, mains power, a wirelessly chargeable supply (Para 100).  

Regarding Claim 10, Curtin teaches a communications module according to claim 1, in which the power supply system comprises a power supply regulator which provides a first regulated power supply to the power switch and a second regulated power supply to the processor (Para 241, Utility Module receives power supply and the Battery Management IC controls distribution of power to the module processor and battery discharge switch). 


Regarding Claim 11, Curtin teaches a communications module according to claim 1, in which the power supply system comprises a power supply status detector which detects a level of power of the power supply system and provides the level of power to the processor which determines when the level of power of the power supply system is less than a pre-defined threshold (Para 115-116).  

Regarding Claim 12, Curtin teaches a communications module according to claim 1, wherein the communications module further comprises a transmitter connected to the processor and configured to receive the defibrillator data and transmit the defibrillator data to an external system (Para 93-94).  

Regarding Claim 13, Curtin teaches a communications module according to claim 1, wherein the communications module further comprises a receiver connected to the processor and configured to receive data from an external system (Para 93-94).  

Regarding Claim 14, Curtin teaches a communications module according to claim 1, in which the communications module is separate from and directly connectable to the defibrillator (Fig 4, 455 – Utility Module, 400 - Defibrillator).    

Regarding Claim 15, Curtin teaches a defibrillation system comprising: a defibrillator(Fig 4, 400- Defibrillator); and a communications module adapted for use with the defibrillator (Fig 4 455 – Utility Module, Para 0019), the communications module comprising: a power supply system configured to supply power to the communications module (Fig 4 465); a power connector adapted for connection to the defibrillator to provide power from the communications module to the defibrillator (Fig 4,450); a power switch connected between the power supply system and the power connector to transmit power from the power supply system to the power connector (Fig 28 - 1524, Para 241, The battery management IC of the Utility module is controlled by the module processor which controls the battery discharge switch to provide power to the utility module and defibrillator.) ; a data connector adapted for connection to the defibrillator to transfer defibrillator data between the defibrillator and the communications module (Fig 4 441 Para 0091); and a processor configured to control the power switch to provide power from the communications module to the defibrillator to enable a transfer of the defibrillator data between the defibrillator and the communications module (Fig 4 – 480, Module Processor, Para 0121), wherein the processor is further configured to control the power switch to provide power from the communications module to the defibrillator to, enable the defibrillator to either run a defibrillator self-test to obtain the defibrillator data or to retrieve previously stored self-test defibrillator data (Para 0121, Para 0147, Para 125, Curtin mentions the need for the power to be connected and a link established between the utility module and defibrillator in order for defibrillator data to be collected). 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792